t c memo united_states tax_court evelyn perkins petitioner v commissioner of internal revenue respondent docket no filed date evelyn perkins pro_se thomas c pliske and william a heard iii for respondent memorandum opinion armen special_trial_judge pending before the court is respondent’s motion to dismiss for lack of jurisdiction filed date the facts necessary to the disposition of respondent’s motion are as follows background on or before date petitioner filed form 1040a u s individual_income_tax_return for the taxable_year on this return petitioner listed her address as first street new london mo the address on or before date petitioner filed form 1040a for the taxable_year on this return petitioner again listed her address as the address ’ on date respondent sent petitioner a notice_of_deficiency in the notice respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure respondent sent the notice by certified mail addressed to petitioner at the address on date the court received and filed petitioner’s petition for redetermination in respect of the aforementioned notice_of_deficiency the petition was received in an envelope postmarked date from woodridge ' petitioner attached to her return a form_w-2 wage and tax statement and a form 1099-r distributions from pensions annuities retirement or profit--sharing plans iras insurance contracts etc each of these two latter forms listed petitioner’s address as e st new london mo in the context of the present case we regard this latter address as the egquivalent of the address petitioner attached to her return a form_w-2 anda form 1099-r the form_w-2 listed petitioner’s address as e st new london mo the form 1099-r listed petitioner’s address as a box number in new london mo tllinois both the petition and the envelope in which it was mailed list petitioner’s address as first street new london mo the address attached to the petition is a copy of the date notice_of_deficiency bearing the address as stated above respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 on date petitioner filed a notice of objection to respondent’s motion in her objection petitioner asserts inter alia that the address does not exist also in her objection petitioner lists her address as the address however in the certificate of service attached to her objection petitioner lists her address as the address pursuant to notice respondent’s motion to dismiss was called for hearing at the motions session in washington d c on date at that time there was no appearance by or on behalf of petitioner nor did petitioner file a statement pursuant to rule c the provisions of which were referred to in the court’s order calendaring respondent’s motion for hearing all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure q4e- respondent’s counsel appeared and presented argument in support of the pending motion in particular counsel introduced into the record copies of petitioner’s above-described income_tax returns for and following the hearing the court issued an order stating that it would defer ruling on respondent’s motion to dismiss for days in order to afford the parties an opportunity to try to resolve administratively the substantive issues related to petitioner’s tax_liability for the taxable_year in issue the court also directed that a report be filed by date advising of the then present status of this matter on date respondent filed a status report in the report respondent stated that a letter had been sent to petitioner requesting information that might have permitted the parties to resolve administratively the substantive issues in this case respondent also stated that no response had been received from petitioner nor had the letter been returned to respondent by the postal service discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address see sec_6212 if the notice is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is for present purposes immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 cf sec_6330 b in turn the taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice is mailed to file a petition for redetermination of the deficiency see sec_6213 see also sec_7502 treating timely mailing as timely filing it is clear in the present case that the notice_of_deficiency was mailed to petitioner on date ninety days thereafter was tuesday date however the petition was not filed until date and the envelope in which it was mailed to the court is postmarked date the day after the notice_of_deficiency was mailed therefore it is clear that the petition was not filed or mailed within the requisite 90-day period accordingly it follows that we must dismiss this case for lack of jurisdiction however in view of petitioner's contention that the notice_of_deficiency was mailed to an address that does not exist which contention we regard as tantamount to a contention that the notice_of_deficiency was not mailed to petitioner’s last_known_address the issue for decision is whether the dismissal of this case should be based on petitioner's failure_to_file a timely petition under sec_6213 or whether dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent's failure to issue a valid notice_of_deficiency we shall dismiss on that ground rather than for lack of a timely filed petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 although the phrase last_known_address is not defined in the internal_revenue_code we have held that absent clear and concise notice of a change_of address a taxpayer's last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued king v commissioner supra pincite abeles v commissioner 1t c see sec_301_6212-2 proced admin regs in deciding whether the commissioner mailed a notice toa - taxpayer at the taxpayer's last_known_address the relevant inguiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer's most current address frieling v commissioner supra pincite respondent mailed the notice_of_deficiency to the address listed on petitioner's return--the last return filed by petitioner prior to the mailing of the notice on date consequently the notice_of_deficiency was mailed to petitioner at her last_known_address unless petitioner can demonstrate she provided respondent with clear and concise notice of a change_of address or prior to the mailing of the notice_of_deficiency respondent knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra keeton v commissioner supra pincite 62_tc_367 affd without published opinion 538_f2d_334 9th cir there is nothing in the record to suggest that petitioner gave respondent clear and concise notice of any change_of address nor is there anything in the record to suggest that respondent knew about any change_of address finally we the fact that petitioner’s residence may have been renumbered for purposes of the emergency system does not in and of itself constitute notice to respondent that petitioner’s address may have changed this is particularly true continued --- - observe that petitioner actually received the notice_of_deficiency as demonstrated by the fact that she attached a copy thereof to her petition conclusion in view of the foregoing we hold that the notice_of_deficiency was valid because it was sent to petitioner at her last_known_address accordingly because petitioner did not file her petition within the time prescribed by sec_6213 or sec_7502 we lack jurisdiction to redetermine petitioner’s tax_liability for and we are left with no alternative but to grant respondent's motion to dismiss for lack of jurisdiction continued given the fact that the notice_of_deficiency was in fact delivered to petitioner rather than returned to respondent by the postal service cf sec_301_6212-2 proced admin regs petitioner does not allege that she suffered any prejudicial delay in the receipt of the notice_of_deficiency although petitioner cannot pursue her case in this court she is not without a judicial remedy specifically petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if her claim is denied sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 to give effect to the foregoing an order granting respondent’s motion and dismissing this case for lack of jurisdiction will be entered
